[Cite as State ex rel. N.A. v. Cross, 125 Ohio St.3d 6, 2010-Ohio-1471.]




       THE STATE EX REL. N.A., APPELLANT, v. CROSS, JUDGE, APPELLEE.
     [Cite as State ex rel. N.A. v. Cross, 125 Ohio St.3d 6, 2010-Ohio-1471.]
Juvenile courts — Jurisdiction over delinquency case after alleged delinquent
        child turns 21 — R.C. 2152.02 — Writ of prohibition denied.
    (No. 2009-1689 — Submitted March 31, 2010 — Decided April 8, 2010.)
    APPEAL from the Court of Appeals for Medina County, No. 08CA0045-M.
                                   __________________
        Per Curiam.
        {¶ 1} This is an appeal from a judgment dismissing a complaint for a
writ of prohibition to prevent a juvenile court judge from proceeding with an
adjudicatory hearing in a delinquency case after the alleged delinquent child had
turned 21 years old. Because the juvenile court judge does not patently and
unambiguously lack jurisdiction to proceed, we affirm.
                                             Facts
        {¶ 2} Appellant, N.A., was born on May 15, 1987. On November 4,
2005, the prosecuting attorney filed a complaint in the Medina County Court of
Common Pleas, Juvenile Division, alleging that N.A. appeared to be a delinquent
child for committing two acts of rape in violation of R.C. 2907.02(A)(1)(b),
which would be felonies of the first degree if committed by an adult.           The
complaint alleged that the rapes occurred in a specified period in 2003 when N.A.
was 16 years old. In March 2006, the juvenile court adjudicated N.A. to be a
delinquent child and committed him to the Department of Youth Services for
concurrent terms of three years with the commitment not to exceed his attainment
of age 21.
        {¶ 3} On appeal, the Court of Appeals for Medina County reversed the
judgment because the juvenile court violated Juv.R. 37(A) by not properly
                              SUPREME COURT OF OHIO




recording N.A.’s adjudicatory hearing. In re N.A., Medina App. No. 06CA0032-
M, 2008-Ohio-1322. The court of appeals remanded the cause to the juvenile
court for a rehearing. Id. at ¶ 7-8.
       {¶ 4} On remand, Judge Judith A. Cross, a judge sitting by assignment in
the juvenile court, presided over N.A.’s delinquency case. Judge Cross began the
adjudicatory hearing in April 2008, before N.A. turned 21 years old, and
scheduled a continuance of the hearing to a date after his 21st birthday.
       {¶ 5} In June 2008, N.A. filed a complaint in the court of appeals for a
writ of prohibition to prevent Judge Cross from exercising jurisdiction in the
delinquency case. In the complaint, as subsequently amended, N.A. claimed that
the writ should issue because there is “no statute that authorizes a juvenile court to
conduct a trial after a person has turned twenty-one.” Judge Cross filed a motion
to dismiss or, in the alternative, for summary judgment. The court of appeals
dismissed the complaint.
       {¶ 6} This cause is now before the court upon N.A.’s appeal as of right.
                                   Legal Analysis
       {¶ 7} N.A. claims entitlement to a writ of prohibition to prevent Judge
Cross from proceeding in the juvenile delinquency case. To be entitled to the
requested writ, N.A. was required to establish that (1) Judge Cross is about to
exercise judicial or quasi-judicial power, (2) the exercise of that power is
unauthorized by law, and (3) denying the writ will result in injury for which no
adequate remedy exists in the ordinary course of law. State ex rel. Furnas v.
Monnin, 120 Ohio St.3d 279, 2008-Ohio-5569, 898 N.E.2d 573, ¶ 10. Judge
Cross has exercised judicial power by proceeding in the delinquency case.
       {¶ 8} For the remaining requirements, Judge Cross has basic statutory
jurisdiction over the delinquency matter under R.C. 2151.23(A)(1), which
provides that the juvenile court has exclusive original jurisdiction “[c]oncerning
any child who on or about the date specified in the complaint, indictment, or




                                          2
                                   January Term, 2010




information is alleged * * * to be * * * a delinquent * * * child.” See also R.C.
2151.011(B)(5) (for purposes of R.C. Chapter 2151, “child” generally “means a
person who is under eighteen years of age”). The complaint alleged that N.A.
was a delinquent child based on rapes he had committed when he was less than 18
years old.
        {¶ 9} More pertinently, the complaint alleging N.A. to be a delinquent
child was filed in the juvenile court pursuant to R.C. 2152.021(A)(1) (“any person
having knowledge of a child who appears * * * to be a delinquent child may file a
sworn complaint with respect to that child in the juvenile court of the county in
which the child has a residence or legal settlement or in which the * * *
delinquent act allegedly occurred”). “Am.Sub.S.B. No. 179, effective January 1,
2002, 148 Ohio Laws, Part IV, 9447, significantly revised many juvenile statutes
and reorganized the Revised Code by moving delinquency into a new chapter,
R.C. Chapter 2152,” 1 and “Juv.R. 2(D) was amended effective July 1, 2001, to
reflect that the definition of ‘child’ that formerly appeared in R.C. 2151.011 now
appears in R.C. 2152.02.” State v. Warren, 118 Ohio St.3d 200, 2008-Ohio-2011,
887 N.E.2d 1145, ¶ 40, fn. 6. In turn, Juv.R. 29 and 34 provide the procedure for
adjudicatory and dispositional hearings in the juvenile court.
        {¶ 10} Under R.C. 2152.02(C)(2), subject to a provision that is
inapplicable here, “any person who violates a federal or state law or a municipal
ordinance prior to attaining eighteen years of age shall be deemed a ‘child’
irrespective of that person’s age at the time the complaint with respect to that
violation is filed or the hearing on the complaint is held.” N.A. is alleged to have
committed rape before he was 18. See also Juv.R. 2(D) (“ ‘Child’ has the same
meaning as in sections 2151.011 and 2152.02 of the Revised Code”). Therefore,
Judge Cross does not patently and unambiguously lack jurisdiction to proceed

1. Both parties’ arguments are premised on various sections of R.C. Chapter 2152, and neither
party suggests that this chapter is inapplicable.




                                             3
                             SUPREME COURT OF OHIO




with the delinquency case even though N.A. turned 21 years old before the case
concluded. And notwithstanding N.A.’s argument to the contrary, even though
the latest hearing in the matter was precipitated by the court of appeals’ remand
for a rehearing, that proceeding is still a “hearing on the complaint.”
       {¶ 11} N.A. asserts that R.C. 2152.02(C)(2) is limited by other statutory
provisions in R.C. Chapter 2152, including R.C. 2152.02(C)(6), which provides
that the “juvenile court has jurisdiction over a person who is adjudicated a
delinquent child * * * prior to attaining eighteen years of age until the person
attains twenty-one years of age, and, for purposes of that jurisdiction related to
that adjudication, except as otherwise provided in this division, a person who is so
adjudicated a delinquent child * * * shall be deemed a ‘child’ until the person
attains twenty-one years of age.” R.C. 2152.02(C)(6), however, is inapplicable
because N.A. was not adjudicated a delinquent child before he was 18 years old.
N.A. concedes this in his reply brief.
       {¶ 12} N.A.’s citation of other statutes is similarly misplaced. Cf. R.C.
2152.17(F) (“A court shall not commit a delinquent child to the legal custody of
the department of youth services under this division for a period that exceeds the
child’s attainment of twenty-one years of age”) and R.C. 2152.22(A) (“all other
dispositional orders made by the court under this chapter shall be temporary and
shall continue for a period that is designated by the court in its order, until
terminated or modified by the court or until the child attains twenty-one years of
age”); see also R.C. 2152.16(A)(1)(a) through (e). These statutes restrict the
juvenile court’s dispositional power to commit delinquent children to the custody
of the Department of Youth Services only until they are 21 years old. There is no
indication here that Judge Cross intends to commit N.A. to the department’s
custody now that he has reached 21 years of age.
       {¶ 13} Moreover, as Judge Cross notes, even though N.A. is now over 21
years old, the delinquency proceeding is still important because if he is




                                          4
                                   January Term, 2010




adjudicated a delinquent child based on the rape offenses, N.A. would still be
subject to the juvenile-offender-registration provisions. See R.C. 2152.82(C) (if
an order classifying a child as a juvenile-offender registrant is issued, “the child’s
attainment of eighteen or twenty-one years of age does not affect or terminate the
order”); see also R.C. 2151.23(A)(15) (juvenile court has exclusive original
jurisdiction to “conduct the hearings, and to make the determinations,
adjudications, and orders authorized or required under sections 2152.82 to
2152.86 * * * of the Revised Code regarding a child who has been adjudicated a
delinquent child”).
        {¶ 14} Therefore, Judge Cross does not patently and unambiguously lack
jurisdiction to proceed in the juvenile delinquency case, and N.A. has an adequate
remedy by appeal to raise his claim. McGhan v. Vettel, 122 Ohio St.3d 227,
2009-Ohio-2884, 909 N.E.2d 1279, ¶ 16.
                                       Conclusion
        {¶ 15} N.A. is thus unable to establish the latter two requirements for the
requested extraordinary relief in prohibition.           Consequently, we affirm the
judgment of the court of appeals dismissing N.A.’s prohibition action. We also
deny N.A.’s motion for oral argument because the parties’ briefs are sufficient to
resolve this appeal.
                                                                      Judgment affirmed.
        MOYER,      C.J.,2   and PFEIFER,        LUNDBERG      STRATTON,       O’CONNOR,
LANZINGER, and CUPP, JJ., concur.
        O’DONNELL, J., dissents and would reverse the judgment of the court of
appeals.
                                 __________________


2. The late Chief Justice Thomas J. Moyer participated in the deliberations in, and the final
resolution of, this case prior to his death.




                                             5
                            SUPREME COURT OF OHIO




       Timothy Young, Ohio Public Defender, and Amanda J. Powell, Assistant
Public Defender, for appellant.
       Dean Holman, Medina County Prosecuting Attorney, and Russell A.
Hopkins, Assistant Prosecuting Attorney, for appellee.
                           ______________________




                                        6